                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

RICARDO FREENY,                      :
                                     :      Civ. No. 20-18278 (RMB-KMW)
                  Plaintiff          :
                                     :
      v.                             :           OPINION
                                     :
CAMDEN COUNTY, et al.,               :
                                     :
                  Defendants         :


BUMB, DISTRICT JUDGE

      Plaintiff Ricardo Freeny, a pretrial detainee confined in

Burlington County Detention Center in Mt. Holly, New Jersey, brings

this civil rights complaint under 42 U.S.C. § 1983, the New Jersey

Civil Rights Act (“NJCRA”) and New Jersey tort law. (Compl., Dkt.

No.   1.)   Plaintiff   filed   an       application    to    proceed   without

prepayment of fees under 28 U.S.C. § 1915 (Dkt. No. 1-1), which

established   his   financial   eligibility       for    in    forma    pauperis

(“IFP”)status and will be granted.

      When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity or brings claims concerning

prison conditions, 28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42

U.S.C. § 1997e(c)(1) require courts to review the complaint and

sua sponte dismiss any claims that are (1) frivolous or malicious;
(2) fail to state a claim on which relief may be granted; or (3)

seek monetary relief against a defendant who is immune from such

relief. For the reasons discussed below, the Court will dismiss

the complaint without prejudice, with leave to file an amended

complaint.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings   drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                                   2
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

U.S. at 556.) Legal conclusions, together with threadbare recitals

of the elements of a cause of action, do not suffice to state a

claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Iqbal,

556 U.S. at 679. “While legal conclusions can provide the framework

of a complaint, they must be supported by factual allegations.”

Id. If a complaint can be remedied by an amendment, a district

court may not dismiss the complaint with prejudice but must permit

the amendment. Grayson v. Mayview State Hospital, 293 F.3d 103,

108 (3d Cir. 2002).

II.   DISCUSSION

      A.    The Complaint

      Plaintiff    submitted   his   complaint   by   cover    letter   dated

November 12, 2020, received by the Court on December 7, 2020. The

complaint    alleges   civil   rights    and   tort   claims    against   36

defendants involved in Plaintiff’s arrest on November 14, 2018, in

Burlington County, New Jersey, and his subsequent prosecution for

                                     3
tri-county armed robberies. The defendants to the civil rights

complaint include three counties, county police officers, state

troopers, a 9-1-1 dispatcher, a prosecutor, and a public defender

and public defender investigator. Plaintiff asserts claims of

racial      profiling,         false      arrest/imprisonment,             malicious

prosecution, abuse of process, negligence and gross negligence. He

accuses each defendant of failing to restrain the other defendants

from violating his rights. At the time of filing, Plaintiff was a

pretrial     detainee.   For     relief,      Plaintiff    seeks        damages     and

declaratory and injunctive relief against defendants in their

individual     and   official          capacities.      Plaintiff       also      seeks

appointment of pro bono counsel, leave to amend the complaint,

discovery, and to stay this action pending the conclusion of his

criminal proceedings.

     Specifically, Plaintiff alleges that on November 13, 2018, a

Camden     County    judge      issued,       without     probable        cause,      a

communication    data    and    search     warrant   to   track     a    2019     Dodge

Charger. The affidavit in support of the warrant, written by Cherry

Hill Police Officer Rene Lobodov, stated the Dodge Charger was

leased by James W. Wood Jr.’s wife and was commonly operated by

Wood. Wood is a co-defendant in Plaintiff’s criminal case. In the

affidavit, Lobodov summarized multiple robberies that occurred in

Clemonton, Cherry Hill, Mount Ephraim and Maple Shade, New Jersey

in the past two weeks. Surveillance video from the Cherry Hill

                                          4
robbery on November 9 showed what appeared to be a blue Dodge

Charger, but did not reveal the license plate. Plaintiff alleges

Lobodov linked the Dodge Charger from the Cherry Hill robbery to

the license plate number of the Dodge Charger associated with the

Maple Shade robbery based on misinformation provided by officers

of the Mount Ephraim Police Department.

     Specifically,    Lobodov   wrote    that     the    Dodge    Charger   was

stopped in Mount Ephraim sometime after the Maple Shade robbery,

which occurred at 18:27 hours on November 11. Although it is

unclear from the complaint, it appears that the license plate was

identified by surveillance video when the car was stopped in Mount

Ephraim after the Maple Shade robbery. In the affidavit for the

warrant, Lobodov also described a conversation that he had on

November 12 with Mount Ephraim Police Officer William Errigo, who

said he had an encounter with the Dodge Charger “later that night.”

Plaintiff alleges this was false because the encounter between the

Dodge Charger and the Mount Ephraim police occurred before the

Maple   Shade   robbery on   November   11.     The     Court   construes   the

complaint to allege Lobodov and Errigo provided false information

to link the license plate of the Dodge Charger involved in the

robberies to Wood, his co-defendant.

     In   the   affidavit,   Lobodov    further       described   how   police

officers followed the Dodge Charger to the Bellmawr SureStay Hotel

on November 12, 2018. The officers learned Wood had rented a room

                                    5
in the hotel for November 9 through November 11, when some of the

robberies occurred. Bellmawr police determined the Dodge Charger

was still parked at the hotel on November 12. Police officers had

ascertained that the hotel room was rented for November 12 in the

name of Ricardo Freeny.

        Plaintiff    alleges     that     police    officers   tricked       him   into

signing the hotel room registration for a room that was rented by

Wood. Officers told the hotel manager to call the room after Wood

had left the parking lot in the Dodge Charger, and told Plaintiff

that he could not remain in the room unless he signed the hotel

registration.        Plaintiff    asserts      that   prior    to    obtaining     his

signature on the hotel registration, an assistant prosecutor had

told the police officers they did not have sufficient probable

cause to obtain a GPS and search warrant for the Dodge Charger.

This is why police allegedly tricked Plaintiff into signing the

hotel registration. Plaintiff further alleges the GPS tracker was

installed on November 14, 2018, in violation of the court’s order

that    it   be   installed      by   a   specially    trained      member    of   the

prosecutor’s office.

        On November 14, 2018, Plaintiff alleges he was walking to a

bus stop in Willingboro, New Jersey, when he noticed a lot of

police activity. Apparently, Plaintiff was arrested around this

time,    but   the    connection      between      Plaintiff’s      arrest   and   the

incident he alleges concerning a mistaken a 9-1-1 dispatch of

                                           6
“shots fired, officer needs assistance” is unclear. (Compl. ¶¶ 68-

83.) Plaintiff alleges he was racially profiled and arrested

because he is black. He attached to the complaint a newspaper

article, "Burlington County Police Officers To Get Bias Training."

(Exhibit, Dkt. No. 1 at 81-82.)

     Plaintiff     also    alleges   that    his     public    defender     pool

attorney,    Michael      A.   Smolensky,    and     the     public    defender

investigator,      Ivan    Mendez,   conspired        with     the    assistant

prosecutor, Jamie Hutchinson, to force Plaintiff to use a recorded

phone line in the jail. He alleges that Smolensky coerced Mendez

into falsifying investigative reports and documents to create an

illusion    that   Plaintiff    admitted    his     guilt.    The    allegations

concerning Plaintiff’s legal proceedings are very disjointed and

the Court cannot discern much of what happened or when.

     Plaintiff alleges seven grounds for relief, as follows:

            COUNT I: DETAINED PLAINTIFF UNLAWFULLY WITHOUT
            PROBABLE CAUSE

            COUNT II: THE RIGHT AGAINST SELF-INCRIMINATION

            COUNT III: LACK OF EVIDENCE & PROBABLE CAUSE

            COUNT    IV:   WARRANT          BASED      ON     FALSE
            REPRESENTATION

            COUNT V: NEGLIGENCE & GROSS NEGLIGENCE

            COUNT VI: DENYING PLAINTIFF A CRIMINAL DEFENSE
            ATTORNEY WHO DOES NOT CONSPIRE WITH THE STATE
            ASSISTANT PROSECUTOR



                                     7
            COUNT VII: DENYING PLAINTIFF A CRIMINAL
            DEFENSE PUBLIC DEFENDER INVESTIGATOR WHO DOES
            NOT   CONSPIRE  WITH   THE  STATE   ASSISTANT
            PROSECUTOR

      B.    Claims Under 42 U.S.C. § 1983

      A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for
            redress....

      To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

            1.   Selective Enforcement

      A Fourteenth Amendment selective-enforcement claim under the

Equal Protection Clause, has two elements, that the plaintiff: (1)

was treated differently from other similarly situated individuals,

and   (2)   “that   this   selective   treatment   was   based   on   an


                                   8
‘unjustifiable standard, such as race, or religion, or some other

arbitrary factor, ... or to prevent the exercise of a fundamental

right.’” Dique v. New Jersey State Police, 603 F.3d 181, 184 n. 5

(3d Cir. 2010) (quoting Hill v. City of Scranton, 411 F.3d 118,

125 (3d Cir. 2005) (quoting Holder v. City of Allentown, 987 F.2d

188, 197 (3d Cir. 1993)). Here, Plaintiff has not alleged any

similarly situated individuals who were not searched, arrested or

prosecuted. See e.g. Bradley v. United States, 299 F.3d 197, 206

(3d Cir. 2002) (“Discriminatory effect may be proven by naming

similarly situated members of an unprotected class who were not

selected for the same search or, in some cases, by submitting

statistical    evidence   of   bias.”)   Plaintiff   attached   to   the

complaint a news article about implicit bias training provided to

Burlington County police officers, but the article does not contain

any statistical evidence of racial profiling by police officers in

Burlington County. The Court will dismiss this claim without

prejudice for failure to state a claim.

          2.    False Arrest and False Imprisonment

     “The Fourth Amendment prohibits government officials from

detaining a person,” before and after the start of the legal

process, “in the absence of probable cause.” Manuel v. City of

Joliet, Ill., 137 S. Ct. 911, 918–19 (2017) (citation omitted).

“[T]he Fourth Amendment always governs claims of unlawful arrest

and pretrial detention when that detention occurs before the

                                   9
detainee's first appearance before a court.” DeLade v. Cargan, 972

F.3d 207, 212 (3d Cir. 2020). Fourteenth Amendment due process

claims may arise sometime after initiation of legal process. Id.

     Plaintiff alleges that he was illegally detained without

probable cause on November 14, 2018, after he was walking to a bus

stop in Willingboro, New Jersey. Plaintiff describes an allegedly

mistaken   police   dispatch   of        “shots   fired,   officer   needs

assistance” that apparently occurred at the same time he was at

the bus stop in Willingboro. The “shots fired” dispatch arose out

of an incident where Detective McKeown allegedly pulled his service

weapon on an unarmed light-skinned black or Hispanic male, as the

man stepped into a Dunkin Donuts in Westampton, New Jersey. Police

Officer John Doe #4 was recorded on the audio of his body camera,

           He's getting ready to walk in --- doesn't
           brandish a gun --- so with that in mind –the
           guy opens the door with a ski mask --- he takes
           flight --- then the detective takes flight
           after him and that's that! --- There is NO GUN
           BRANDISHED; so what do we have here? --- If
           you   want   some   charges;   obstruction   or
           resisting arrest, we didn't observe it.

(Compl. ¶ 78.)

     John Doe #4 also allegedly said,

           No gun brandished! --- No thumb print! ---
           Technically we have nothing that a crime has
           occurred except for the simple fact that the
           detective in plain clothes identified himself
           as a police officer and a guy took off running.




                                    10
     Plaintiff further alleges that Officer John Doe #5 replied,

“I’m not disagreeing at all! -- But guess what? –Two in custody,

--- so it doesn't fuckin matter!" Then, John Doe Nos. 4 and 5

turned off the audio recording on their body cameras. Detective

Sergeant    William   Errigo     was   at   the    scene    in    Westampton     and

allegedly threw a cell phone to the pavement, in an apparent

attempt to destroy evidence, while Detective Rene Lobonov watched

and did nothing to stop him.

     “To determine whether an officer had probable cause for an

arrest,” courts must “examine the events leading up to the arrest,

and then decide ‘whether these historical facts, viewed from the

standpoint of an objectively reasonable police officer, amount to’

probable cause.” D.C. v. Wesby, 138 S. Ct. 577, 586 (2018) (quoting

Maryland v. Pringle, 540 U.S. 366, 371 (2003) (quoting Ornelas v.

United States, 517 U.S. 690, 696 (1996)). Probable cause “‘requires

only a probability or substantial chance of criminal activity, not

an actual showing of such activity.’” Wesby, 138 S. Ct. at 587

(quoting Illinois v. Gates, 462 U.S. 213, 243–244, n. 13 (1983)).

Courts must take into account the totality of the circumstances.

See id. (“‘unprovoked flight upon noticing the police,” … ‘is

certainly     suggestive’   of     wrongdoing      and     can    be   treated   as

‘suspicious    behavior’    that    factors       into   the     totality   of   the

circumstances”) (quoting Illinois v. Wardlow, 528 U.S. 119, 124–

125 (2000)).

                                       11
     The complaint does not describe how Plaintiff’s arrest was

associated with the alleged erroneous 9-1-1 dispatch. Plaintiff

alleges he was in Willingboro, New Jersey when he noticed police

activity, and at the same time two people were arrested in or near

a Dunkin Donuts in Westamptom, New Jersey. Plaintiff does not

allege that he was one of the two persons arrested in Westampton.

Further, Plaintiff does noy explain how the GPS tracking device on

the Dodge Charger was part of the arrest. Without additional

factual allegations explaining the circumstances of Plaintiff’s

arrest and subsequent prosecution, the Court is unable to conclude

that Plaintiff was arrested and imprisoned without probable cause.

The Court will dismiss the false arrest and false imprisonment

claims without prejudice. The Court notes that the status of

Plaintiff’s   ongoing   state   criminal    proceeding      may   affect   his

ability to bring his Fourth Amendment claims. Heck v. Humphrey

serves to bar Section 1983 claims, which, if successful, would

impugn the validity of a conviction. Such claims are premature

until a plaintiff can “prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such

determination,   or   called    into    question   by   a   federal   court's

issuance of a writ of habeas corpus[.]” 512 U.S. 477, 486–87

(1994).



                                       12
           3.       Fabrication of Evidence

     A fabrication of evidence claim under § 1983 does not accrue,

thus may not be brought, prior to favorable termination of the

plaintiff’s prosecution. See McDonough v. Smith, 139 S. Ct. 2149,

2156 (2019) (“McDonough could not bring his fabricated-evidence

claim   under   §     1983       prior   to    favorable      termination   of    his

prosecution.”) This requirement “avoids … collateral attacks on

criminal judgments through civil litigation.” Id. (citing Heck v.

Humphrey, 512 U.S. 477, 484 (1994)). Plaintiff has not alleged

that the criminal proceedings ended in his favor. Therefore, the

Court will dismiss the fabrication of evidence claims without

prejudice for failure to state a claim.

           4.       Self-incrimination

     The Fifth Amendment bars compelling a person to be a witness

against   himself     in     a    criminal     case.   U.S.    Const.,   amend.    5.

Plaintiff alleges Defendants violated the Fifth Amendment when

they tricked him into signing a hotel registration and then used

his signature on the hotel registration to obtain a communications

data warrant and search warrant for a Dodge Charger operated by

his co-defendant. Plaintiff does not allege that he was in police

custody when officers allegedly coerced the hotel manager to call,

the hotel room and insist that Plaintiff sign the registration,

nor has Plaintiff alleged that he was placed under oath and forced

to testify about the hotel registration. “The text of the Self–

                                          13
Incrimination Clause simply cannot support [the] view that the

mere use of compulsive questioning, without more, violates the

Constitution.” Chavez v. Martinez, 538 U.S. 760, 765 (2003). The

Court will dismiss the Fifth Amendment self-incrimination claim

without prejudice.

     The Court will, however, construe this claim as an alleged

unreasonable search and seizure under the Fourth Amendment. See

e.g. United States v. Ramirez, 976 F.3d 946, 956 (9th Cir. 2020)

(finding Fourth Amendment violation where “[i]t was only by posing

as police officers investigating a fictitious home burglary that

the agents convinced Ramirez to drive home, thereby creating the

authority to seize him and his car that did not otherwise exist at

the time.”) Again, Plaintiff has not alleged that his arrest was

made in connection with the search warrant for the Dodge Charger

or how his prosecution was premised on allegedly false evidence

contained in the affidavit for the search warrant. Therefore, the

Court will dismiss the Fourth Amendment claim without prejudice,

permitting Plaintiff to amend the complaint if he can allege

additional facts in support of his claim.

          5.   Claims Against Public Defender and Public Defender
               Investigator

               a.    Allegations in the complaint




                                14
     Plaintiff alleges that Smolensky, his “Public Defender Pool

Attorney,” engaged in the following misconduct in violation of

Plaintiff’s civil rights and state tort laws:

          ·assisted the State Prosecutor to create the
          illusion of probable cause to cover-up
          wrongdoing;

          · falsified legal documents to make it seem as
          if Plaintiff was admitting to the crimes
          charged by the prosecutor;

          · failed to disclose 21 DVDs to Plaintiff that
          were produced by the State in discovery;

          ·forced Plaintiff to use the recorded inmate
          telephone and allowed Assistant Prosecutor
          Hutchinson to listen to recorded calls made by
          Plaintiff;

          ·falsified statements made by Plaintiff to
          create the illusion that Plaintiff admitted
          his guilt;

          ·during formal attorney-client phone calls,
          made racist statements

(Compl., ¶¶ 87-92.)

     Plaintiff also alleges, verbatim, that he was deprived of the

following rights:

          ·to be free of a Public Defender – Pool
          Attorney who [conspires] with State Officials
          against plaintiff;

          ·to be heard by way of Legal Phone Calls;

          ·to be heard by way of Defense Strategy
          Instruction Legal Letters written to his
          Public Defender - Pool Attorney;

          ·to not be harassed by a Public Defender Pool
          Attorney;

                                15
·to not be verbally abused      by   a   Public
Defender - Pool Attorney;

·to effective assistance of legal counsel by
a Public Defender - Pool Attorney;

·to not be ignored by a Public Defender-Pool
Attorney in open Court;

·to be free of perjured testimony by a Public
Defender - Pool Attorney;

·to be afforded and view defense discovery
which was provided by the State Attorney
Prosecutor to Public Defender- Pool Attorney;

·conspiracy of Public Defender with State
Official; a State Attorney Prosecutor in order
to deprive client/plaintiff of federal rights
by making Plaintiff use a knowingly State
recorded inmate phone to correspond with
Plaintiff;

·By depriving the Plaintiff the right to a
conflict free Public Defender Investigator who
was   coerced   into    perjuriously   written
'investigative reports and documents by the
Public Defender - Pool Attorney;

·By depriving Plaintiff the right to be free
of perjured reports by a Public Defender -
Pool Attorney; in concert with the Public
Defender Investigator;

·By depriving Plaintiff the right to not
incriminate himself by a coerced Public
Defender Investigator by the Public Defender
- Pool Attorney;

·By depriving Plaintiff the right to a Defense
Strategy that is not fraudulently prepared by
his Public Defender - Pool Attorney;

·By depriving Plaintiff the right to have a
Public Defender Investigator who is not
coerced into advocating the State Attorney

                      16
           Prosecutor by his Public Defender - - Pool
           Attorney;

           ·By depriving Plaintiff the right to have a
           Public Defender - Pool Attorney who is not
           assisting the State Attorney Prosecutor in a
           State initiated cover-up of wrongdoing;

           ·By depriving Plaintiff the right to have a
           Public Defender - Pool Attorney who says more
           than five words at Pretrial Motion Hearings.

(Compl., Counts VI and VII.) Plaintiff also alleges Ivan Mendez,

the   defense   investigator,    made    a   number   of   allegedly   false

statements to assist the prosecution. (Compl. ¶¶ 94-102.) The

context of the alleged statements by the investigator, including

to whom the statements were made and when and how they were used

in the prosecution, is unclear.

                 b.   Analysis

      “It is well established that a public defender performing a

lawyer's traditional functions as counsel to a defendant is not

acting under color of state law[,]” which is a requisite element

of a § 1983 claim. Calhoun v. Young, 288 F. App'x 47, 49 (3d Cir.

2008) (citing Polk County v. Dodson, 454 U.S. 312, 325 (1981)).

Moreover, in the Third Circuit, “public defenders and court-

appointed counsel acting within the scope of their professional

duties are absolutely immune from civil liability under § 1983.”

Ellison v. Smith, 778 F. App'x 195, 196 (3d Cir. 2019) (citing

Black v. Bayer, 672 F.2d 309, 320 (3d Cir. 1982); abrogated on

other grounds by D.R. v. Middle Bucks Area Vocational Tech. Sch.,

                                    17
972 F.2d 1364, 1368 n.7 (3d Cir. 1992)). Likewise, “an investigator

employed     by      a    public   defender       is    absolutely     immune    for   his

investigative assistance in the course of a criminal defense.”

Clark v. Vernon, 228 F. App'x 128, 131 (3d Cir. 2007) (citing

Black, 672 F.2d at 321)). Therefore, all § 1983 claims against

Smolensky and Mendez will be dismissed with prejudice, with the

exception of the conspiracy claims addressed below. See Tower v.

Glover, 467 U.S. 914, 916 (1984) (public defenders are not immune

from claims that they conspired with a state prosecutor to get a

conviction, in violation of 42 U.S.C. § 1983).

              6.         Absolute Prosecutorial           Immunity      and     Malicious
                         Prosecution

       Prosecutors enjoy absolute immunity under § 1983 for their

activities that are “intimately associated with the judicial phase

of the criminal process.” Imbler v. Pachtman, 424 U.S. 409, 430

(1976).      In    the     Third    Circuit,       the    “‘prosecutorial        immunity

analysis focuses on the unique facts of each case and requires

careful dissection of the prosecutor's actions.’” Fogle v. Sokol,

957 F.3d 148, 160 (3d Cir. 2020) (quoting Odd v. Malone, 538 F.3d

202,   210     (3d       Cir.   2008)).   Apart        from   the   conspiracy     claims

discussed below, the only claim the Court can discern against

Assistant Prosecutor Hutchinson is that she prosecuted Plaintiff

for    armed       robberies       without    probable        cause.    The     malicious

prosecution claim is premature because Plaintiff alleged that he


                                             18
was a pretrial detainee at the time he filed his complaint. A

malicious prosecution claim requires that the criminal prosecution

ended in a favorable termination for the plaintiff. See Kossler v.

Crisanti, 564 F.3d 181, 186 (3d Cir. 2009) (describing elements of

malicious prosecution claim, including that criminal prosecution

ended in the plaintiff’s favor). If the criminal proceeding ended

favorably for Plaintiff, he may file an amended complaint alleging

additional facts in support of his claim that Hutchinson lacked

probable cause to prosecute. The claim is also subject to the

prosecutorial immunity analysis, which the Court lacks sufficient

information       to       consider   at    this    time.   Plaintiff’s       malicious

prosecution       claims      against      the    other   defendants   are     likewise

premature and will be dismissed without prejudice.

             7.        Conspiracy

       To   state      a    conspiracy     claim    under   42   U.S.C.   §    1983,   a

plaintiff must allege some factual basis to support an agreement

between the conspirators to violate the plaintiff’s rights and

concerted action by the conspirators. Capogrosso v. Supreme Court

of N.J., 588 F.3d 180, 185 (3d Cir. 2009). A conclusory allegation

that there was an agreement is insufficient to state a claim. Brown

v. Deparlos, 492 F. App’x 211, 215 (3d Cir. 2012).

       Plaintiff does not allege a factual basis for his conclusion

that    there     was        an   agreement       between    Assistant    Prosecutor

Hutchinson and Smolensky and/or Mendez to convict Plaintiff by

                                             19
deception or fabrication of evidence. “[T]he bare allegation of an

agreement is insufficient to sustain a conspiracy claim.” Michtavi

v. United States, 345 F. App'x 727, 731 (3d Cir. 2009). The same

is true of the allegations that Mendez conspired with Smolensky

and the prosecutor to make false statements in an interview.

Furthermore, Plaintiff has not alleged how the statements were

false or how they were used against him in the criminal proceeding.

The Court will dismiss the conspiracy claims against Hutchinson,

Smolensky and Mendez without prejudice.

              8.   Policy or custom claims against counties

     Plaintiff makes the following allegation against the counties

of Burlington, Camden and Gloucester:

              All Constitutional Violations and Injuries to
              plaintiff arise from an Formal/Official Policy
              and Longstanding Custom as a County or
              Municipal actor of using [Implicit Bias] to
              illegally search, seize, arrest, criminally
              charge, indict and prosecute it's law abiding
              African American citizens.

(Compl. ¶ 9) (brackets in original.) Plaintiff has failed to allege

any factual basis in support of his claim that these counties had

either   an    official   policy   or   a    custom   of   treating   similarly

situated non-African American citizens differently than Plaintiff

with respect to his search and seizure and prosecution. See e.g.

Groman v. v. Twp. of Manalapan, 47 F.3d 628, 637 (3d Cir. 1995)

(“The record will not support a reasonable jury finding of a

municipal policy or custom of ‘negligent supervision’ which rises

                                        20
to   the   level    of   deliberate   indifference        required   for   §   1983

liability.”) Therefore, the Court will dismiss the § 1983 claims

against the counties without prejudice.

      C.    New Jersey State Law Claims

      “Federal courts are courts of limited jurisdiction.” Home

Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746, reh'g

denied, 140 S. Ct. 17 (2019) (quotation omitted). Plaintiff does

not allege diversity jurisdiction; therefore, he presumably relies

on supplemental jurisdiction to bring his state law claims in

federal    court.    See    28   U.S.C.   §    1367(a).   Pursuant   to    Section

1367(c)(3), “district courts may decline to exercise supplemental

jurisdiction over a claim … if … the district court has dismissed

all claims over which it has original jurisdiction.” For the

reasons    discussed       above,   the   Court    will    dismiss   Plaintiff’s

federal claims under 42 U.S.C. § 1983. Thus, the Court will decline

to exercise supplemental jurisdiction over Plaintiff’s state law

claims at this time.

      D.    Request for Discovery, Stay, and Appointment of Counsel

      Plaintiff’s requests for discovery, to stay this proceeding,

and for appointment of pro bono counsel are moot because the Court

will dismiss the complaint in its entirety. If Plaintiff files an

amended complaint, he may renew his requests for a stay of the

proceeding and for appointment of pro bono counsel. If the amended



                                          21
complaint is permitted to proceed, discovery generally begins only

after the operative complaint is served on the defendants.

III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

complaint   without   prejudice,    and   dismiss   as   moot   Plaintiff’s

requests for discovery, to stay the proceeding, and for appointment

of pro bono counsel.



An appropriate order follows.



DATE:   June 23, 2021

                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge




                                    22
